PER CURIAM.
Upon consideration of the record and briefs of counsel for the respective parties, we determine the only error having been made to appear was in the trial court’s entering summary final judgment on count two (negligence) of the complaint, as genuine issues of material facts exist. Accordingly, summary final judgment as to count two is reversed. In all other respects, the order is affirmed.
Affirmed in part, reversed in part, and remanded.
CROSS and ANSTEAD, JJ., concur.
DAUKSCH, J., dissents with opinion.